     Case 1:18-cv-00314-AWI-SKO Document 89 Filed 11/16/20 Page 1 of 3


 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 3
     505 Seventeenth Street
 4   Oakland, California 94612
     Telephone: (510) 452-5500
 5   Facsimile: (510) 452-5510
 6   Attorneys for Plaintiff
     Christina Pauline Lopez
 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
      ISIAH MURRIETTA-GOLDING,                         )
12    Deceased, THROUGH HIS SUCCESSOR                  )      No: 1:18-cv-00314-AWI-SKO
      IN INTEREST CHRISTINA PAULINE                    )
13    LOPEZ; and CHRISTINA PAULINE                     )
      LOPEZ, Individually, et al.                      )    STIPULATION AND (PROPOSED)
14                                                     )    ORDER FOR PARTIAL DISMISSAL
                      Plaintiffs,                      )
15                                                     )
      vs.                                              )
16                                                     )
      CITY OF FRESNO, a public entity, CITY            )
17    OF FRESNO POLICE CHIEF JERRY                     )
      DYER, SERGEANT RAY                               )
18                                                     )
      VILLALVAZO, individually, and DOES
                                                       )
19    3 through 10, Jointly and Severally,
                                                       )
                                                       )
20                    Defendants.                      )
                                                       )
21                                                     )
                                                       )
22                                                     )
                                                       )
23                                                     )
                                                       )
24                                                     )
25

26
27

28

        No: 1:18-cv-00314-AWI-SKO: Stipulation and Proposed Order for Partial Dismissal   1
     Case 1:18-cv-00314-AWI-SKO Document 89 Filed 11/16/20 Page 2 of 3


 1          All parties, by and through their respective counsel of record, hereby stipulate and agree to

 2   the partial dismissal of this case as follows:

 3          1. All claims against former Fresno Chief of Police Jerry Dyer are hereby dismissed from

 4              this matter with prejudice, with all parties to bear their own costs and attorneys’ fees

 5              incurred as a result of these claims;

 6          2. Plaintiff’s federal municipal liability (Monell) claim against the City of Fresno is hereby

 7              dismissed from this matter with prejudice, with all parties to bear their own costs and

 8              attorneys’ fees incurred as a result of this claim.

 9          Plaintiffs’ state law claims against Defendant City of Fresno shall proceed. All remaining

10   claims against Defendant Villalvazo in this matter shall proceed.

11          This partial dismissal will save the parties’ and Court’s resources by eliminating the need for

12   motion practice and/or pretrial preparation as to the agreed dismissed claims.

13

14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

15

16
     DATED: November 13, 2020                         HADDAD & SHERWIN LLP
17

18
                                                      /s/ Teresa Allen
19
                                                      TERESA ALLEN
20                                                    Attorneys for Plaintiff
21

22

23   DATED: November 13, 2020                         MANNING & KASS ELLROD, RAMIREZ,
                                                      TRESTER LLP
24
                                                      /s/ Scott WM. Davenport
25
                                                      SCOTT WM. DAVENPORT
26
                                                      Attorney for Defendants
27

28

        No: 1:18-cv-00314-AWI-SKO: Stipulation and Proposed Order for Partial Dismissal                    2
     Case 1:18-cv-00314-AWI-SKO Document 89 Filed 11/16/20 Page 3 of 3


 1

 2                                           (PROPOSED) ORDER
 3         PURSUANT TO STIPULATION, AND GOOD CAUSE APPEARING,
 4

 5   IT IS SO ORDERED.
 6
     Dated: November 13, 2020
 7                                                 SENIOR DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

       No: 1:18-cv-00314-AWI-SKO: Stipulation and Proposed Order for Partial Dismissal   3
